Case 1:21-cr-00127-ABJ Document 26-1 Filed 04/16/21 Page 1 of 1

ATTACHMENT A
Defendant’s Acceptance
I have read this Protective Order and carefully reviewed every part of it with my attorney.
I am fully satisfied with the legal services provided by my attorney in connection with this
Protective Order and all matters relating to it. I fully understand this Protective Order and
voluntarily agree to it. No threats have been made to me, nor am I under the influence of anything

that could impede my ability to understand this Protective Order fully.

Cle [p- 2 Calin lack

Date SHUA BLACK
efendant
